Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Claims 1-20 are allowable over the prior art.  As to claims 1 and 18, there is nothing in the prior art that teach or adequately conveys the instant invention requiring a portable PV module array wherein at least two planar PV modules being generally square or rectangular and being connected and foldable relative to one another between a closed condition and an open condition whereby in the closed condition the PV modules are stacked together in a generally parallel and close facing relationship and in the open condition the modules are disposed at an angle to define a triangular configuration wherein the foldable movement of the modules from closed to open is prohibited against movement beyond the open condition by a flexible connector that connected with a connection point such that the flexible connector is slack in the closed condition and remains slack as the modules more to the open condition and the flexible connector being tensioned once the modules reach the open condition to prohibit movement of the modules beyond the open condition.  The prior art fails to teach or fairly suggest the configuration of the instant claims and there is nothing in the prior art to motivate a skilled artisan to modify existing invention(s) to arrive at the instant.
Regarding claims 2-17 and 19-20, these claims depend from claims 1 and 18 and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726